            Case 1:19-cv-06943-RA Document 18 Filed 11/15/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  Charles Ganske,

                        Plaintiff,                      19-cv-6943 (RA)
           -v-
                                                        Case Management Plan and
  Louise Daphne Mensch,                                 Scheduling Order

                        Defendant.


RONNIE ABRAMS, United States District Judge:

      Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order:

1.    All parties do not consent to conducting all further proceedings before a United States
      Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to
      withhold consent without adverse substantive consequences.

2.    The parties have engaged in settlement discussions.

3.    This case is to be tried to a jury.

4.    No additional parties may be joined after January 6, 2020 without leave of the Court.

5.    No amendments to the pleadings may be made after January 6, 2020 without leave of the
      Court.

6.    Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
      be completed no later than December 4, 2019.

7.    All fact discovery is to be completed no later than March 22, 2020.

8.    The parties are to conduct discovery in accordance with the Federal Rules of Civil
      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set
      forth in ¶ 7 above.

      a.         Initial requests for production of documents shall be served by December 23,
                 2019.

      b.         Interrogatories shall be served by January 22, 2020.
            Case 1:19-cv-06943-RA Document 18 Filed 11/15/19 Page 2 of 3



       c.      Depositions shall be completed by February 22, 2020.

       d.      Requests to Admit shall be served no later than February 5, 2020.

9.     All expert discovery, including disclosures, reports, production of underlying
       documents, and depositions shall be completed by May 22, 2020. [The parties shall be
       prepared to describe their contemplated expert discovery and the bases for their
       proposed deadlines at the initial conference.]

10.    All discovery shall be completed no later than June 22, 2020.

11.    The Court will conduct a post-discovery conference on _____________________ at
       _________. No later than one week in advance of the conference, the parties are to
       submit a joint letter updating the Court on the status of the case, including but not
       limited to whether either party intends to file a dispositive motion and what efforts the
       parties have made to settle the action.

12.    Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
       required by Rule 6 of the Court’s Individual Rules and Practices shall be due thirty (30)
       days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
       from the Court’s decision on such motion. This case shall be trial ready sixty (60) days
       from the close of discovery or the Court’s decision on any dispositive motion.

13.    Counsel for the parties propose the following alternative dispute resolution mechanism
       for this case:
             a. __X__ Referral to a Magistrate Judge for settlement discussions.

             b. _____ Referral to the Southern District’s Mediation Program. [Note that all
                employment discrimination cases, except cases brought under the Fair Labor
                Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
                referral to the Court’s Alternative Dispute Resolution program of mediation.
                Accordingly, counsel in such cases should select 13(b).]

             c. _____ Retention of a private mediator.

The use of any alternative dispute resolution mechanism does not stay or modify any date in this
Order.

14.    The parties have conferred and their present best estimate of the length of trial is
       approximately five days.




                                                 2
         Case 1:19-cv-06943-RA Document 18 Filed 11/15/19 Page 3 of 3



SO ORDERED.


Dated:
            New York, New York


                                          Ronnie Abrams
                                          United States District Judge




                                      3
